Confession of Error
PER CURIAM.
Upon the State’s proper confession of error, we vacate the sentence imposed by the trial court and remand for resentencing. The sentencing guidelines seoresheet improperly classified two counts as level 7 offenses, when the offenses — unlisted third degree felonies — should have been ranked as level 1 offenses. §§ 921.0012; 921.0013 (1993).
Because the trial court was not aware that it was using an incorrect seoresheet, on remand the court may consider whether it would be proper to impose a departure sentence. See State v. Betancourt, 552 So.2d 1107 (Fla.1989).
Sentence vacated; remanded for further consistent proceedings.